Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The prior art made of record taken individually or in any combination, teach, inter alia, fails to suggest the combination of elements as recited in the independent claims, and specifically in view of applicant’s amendments and arguments in Remarks filed November 29, 2021. The dependent claims are also allowed.

Allowable Subject Matter
Claims 1-11, 13-23, 25, 26 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Huet et al. (20150317714) in view of Walker et al. (20200098025) further in view of Andrianakou et al. (20160328752). As per independent claims 1 and 13 the prior art of record Huet discloses:
A computer implemented method for displaying shoppable advertisements based on a search query, the method comprising:
receiving, by a server, the search query from a user (par 2, 3);
calculating a product relevance score for each of the plurality of purchasable products associated with the retrieved image based on the search query (par 13, 38);
ranking each of the plurality of purchasable products based on the product relevance score (par 13, 38);

Andrianakou discloses:
retrieving, by the server from an image database, an image related to the search query and comprising displays associated with a plurality of purchasable products from among a plurality of images stored in the image database Abstract, par 4); and
displaying the retrieved image on a user device (par 27).
Walker discloses:
selecting a subset of purchasable products based on the ranking (par 13, 20).
The combination of Huet, Andrianakou and Walker does not teach:
displaying the shoppable advertisements for the selected subset of purchasable products on the user device, wherein the shoppable advertisements are displayed at one or more locations corresponding to the displays associated with the selected subset of purchasable products in the displayed image.
These uniquely distinct features render claims 1-11, 13-23, 25, 26 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/Primary Examiner, Art Unit 3621